The unpaid balance on an open account involving the sale of intoxicating liquors forms the basis of this suit. Defendant denies that he is indebted unto plaintiff for the merchandise alleged to have been sold.
The trial of the merits resulted in a judgment in plaintiff's favor for $101.95. Defendant appealed.
Only a question of fact is presented by the appeal, and a detailed discussion of the evidence will not be made for it would serve no useful purpose.
The defense offered is that the purchases were made by one J.T. Traynor, defendant's brother-in-law, and that defendant is in no manner responsible therefor. In support of this, we find in the record a 1935 retail dealer's permit for the sale of alcoholic beverages issued in Traynor's name. On the other hand, the evidence discloses that the liquors were shipped to and in the name of defendant, and that he on one occasion personally received a shipment and signed the freight bill therefor. Furthermore, he was listed on the books of plaintiff corporation as the purchaser and debtor, and statements of the account were always sent to him. It is also shown that the establishment where the purchased liquors were retailed was known to the public as defendant Henderson's place of business, and that in several instances his personal checks were sent to plaintiff to apply as payments on the running account.
After a thorough study of the record, we are not convinced that the trial judge manifestly erred in his findings of fact.
Accordingly, the judgment of the trial court is affirmed.